Citation Nr: 1641805	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  15-44 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and alcohol abuse.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for myasthenia gravis.

5.  Entitlement to an initial compensable rating for residuals of right thumb fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1971 to October 1974.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD, MDD, and alcohol abuse; a cervical spine disability; a lumbar spine disability and myasthenia gravis.  He also appeals the denial of an initial compensable rating for residuals of a right thumb fracture.  

In February 2016, the Veteran put VA on notice that he was granted Social Security benefits.  It appears, however, that his medical records and decisions relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

Additionally, the Veteran has reported a past history of treatment at the Atlanta VA Medical Center (VAMC).  See VA Form 21-526 (Veteran's Application for Compensation and/or Pension), Box 12C, received June 2013.  These records must be obtained prior to any further appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).
Furthermore, with regard to his claim for service connection for an acquired psychiatric disorder to include PTSD, MDD, and alcohol abuse, the Veteran has reported multiple stressors.  First, he claims that while on active duty around May 1973 he was attacked by his platoon sergeant, B.H.  He reports that he was "beaten pretty badly" and that the supervisor was charged with the attack.  Secondly, the Veteran reports that while on active duty for training around July/August 1984 in San Juan, Puerto Rico he had to help unload wounded patients from helicopters and that the images of the wounded soldiers bothered him.  

Lastly, a July 2014 lay statement from Sgt. R.T has been submitted asserting that during the summer of 1990 the Veteran was called to active duty training and on the way to training he witnessed a fatal motor vehicle accident involving his mother.  Sgt. R.T. also noted that following the mission the Veteran found out that his wife was having an affair with another soldier in the unit.  The Veteran punched the soldier in the face which was behavior Sgt. R.T. claims to have never seen from the Veteran before.  Sgt. R.T claims that the Veteran started drinking excessively after these events.  

The Veteran asserts that his current psychiatric disabilities are related to the aforementioned events in service.  In a May 2013 statement, Dr. H indicated that the Veteran was disabled in part due to his "previous past stressful situation as a Veteran in Vietnam."  

It is also noted that in an April 2014 statement, the Veteran reported that he received a Combat Infantry Badge and a Navy Commendation Medal with a "V" device for valor.  The Veteran's DD 214 does not reflect combat service and/or that he was a recipient of a Combat Infantry Badge and/or a Navy Commendation Medal with a "V" device for valor.  

The AOJ has requested the Veteran to provide any personnel records confirming his award of the Combat Infantry Badge and/or a Navy Commendation Medal with a "V" device for valor, but he hasn't responded.  On remand, the AOJ should specifically request the Veteran to identify the approximate dates of combat service and unit of assignment to allow for further attempts at verification.

Additionally, the Veteran alleges PTSD due to personal assault.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Thus, the Veteran should be provided proper notice to develop his PTSD personal assault claim.

The Board next observes that the Veteran was afforded a VA examination in June 2014.  At that time, the VA examiner noted that the Veteran did not have any back conditions while in service and that there were no medical records to show he had a back condition.  The VA examiner stated that the Veteran reported during the examination that his back condition was caused by his myasthenia gravis which primarily causes him to have problems breathing when he bends over.  These symptoms, the VA examiner stated, are not a function of a back condition but myasthenia gravis and that the condition of myasthenia gravis was not present while in service.  

In June 2016, the Veteran's representative argued that the June 2014 VA examination is inadequate as it does not address the Veteran's spinal complaints on a direct basis.  The Veteran's representative also noted that the examiner improperly relied on the Veteran's lay statements indicating that the myasthenia gravis was the cause of the spinal problems and that the VA examiner did not diagnosis a separate lumbar spine disability despite x ray findings.  The Board agrees.  

Despite x-ray findings of grade 1 spondylolisthesis of L 4 on L 5-2 and moderate degenerative changes of the lumbar spine, the VA examiner checked that the Veteran did not now have or has ever been diagnosed with a thoracolumbar spine (back) condition.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Board also observes that an adequate VA examination and opinion must be based on an accurate factual predicate.  See generally Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  Within the VA benefits system, the Board is the final trier of fact and is not bound by prior AOJ factual determinations.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009).  The Board defers consideration of a corrective VA examination pending receipt of the additional development directed above in order to make proper factual determinations.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by the Board when requesting opinions and making credibility determinations with an undeveloped record).

Lastly, the Veteran appeals the denial of service connection for myasthenia gravis.  In support of his claim, the Veteran has submitted treatise information indicating that myasthenia gravis can be aggravated by fatigue, illness, stress, extreme heat, and some medications.  On remand, the Veteran should be afforded a VA examination addressing the relationship between his myasthenia gravis and service, and the relationship, if any, between his myasthenia gravis and the medications taken for his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper notice to develop his PTSD personal assault claim pursuant to 38 C.F.R. § 3.304(f)(5).  In addition, advise him of the opportunity to submit any documentation which could corroborate witnessing a fatal accident involving his mother (e.g., newspaper article, obituary, etc.).  Additionally, request the Veteran to identify the approximate dates of combat service and unit of assignment to allow for further attempts at verification.

2.  Associate with the claims folder records of the Veteran's reported treatment at the Atlanta VAMC.  See VA Form 21-526 (Veteran's Application for Compensation and/or Pension), Box 12C, received June 2013.  Also, associate with the record any outstanding VA outpatient treatment records since January 2016.  

3.  Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.  

4.  Request from the appropriate National Guard headquarters a copy of the Master Military Pay Account (MMPA) for the period from July/August 1984 and the summer of 1990.

4.  Schedule the Veteran for a VA examination to address the nature and etiology of his myasthenia gravis.  Access to the VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current myasthenia gravis is attributable to service or any incident in service.  The VA examiner must also address the relationship, if any, between the Veteran's myasthenia gravis and his service-connected disability to include whether his myasthenia gravis has been caused or aggravated beyond the normal progress of the disorder by medication(s) taken for his service-connected disability.  In so doing, the examiner is requested to discuss the significance, if any, of treatise information of record indicating that myasthenia gravis can be aggravated by fatigue, illness, stress, extreme heat, and some medications.

The examiner must provide a complete rationale for any opinions provided.  Any opinion offered must take into account the Veteran's history and contentions.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
